Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,529,445  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-5, 7-8,12-13, 15-16, 19-23, 26-30 are allowed. 

Claim 1. Is directed to a system, comprising: 
a memory that stores computer executable components; 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a monitoring component that monitors live feedback information received over a course of care of a patient from one or more dynamic healthcare delivery data sources, wherein the live feedback information comprises patient information regarding a current physiological state of the patient and workflow information regarding medical treatment provided to the patient in association with a defined clinical workflow for the course of care;
 a significant event/condition identification component that employs one or more machine learning techniques to identify an event or condition associated with the course of care that warrants acknowledgment or a clinical response based on:
 the live feedback information and learned correlations between events and conditions associated with historical courses of care and the defined clinical workflow that caused a clinician to perform one or more responses, which if not performed, resulted in one or more adverse clinical or financial outcomes, and 
a level of risk associated with failure to provide the acknowledgment or the clinical response; 
a notification component that generates a notification in response to identification of the event or condition, the notification comprising information identifying the patient and the event or condition and indicating the event or condition warrants the acknowledgment or the clinical response, and sends the notification to one or more devices associated with a plurality of different entities  involved with treating the patient in association with the course of care, wherein the notification comprises a mechanism for responding to the notification with an acknowledgment message comprising the acknowledgement indicating the 215/900,009 notification was received and acknowledged; 
an acknowledgment component that determines an entity from amongst the plurality of different entities from which the acknowledgment message is required based on the event or condition, the level of risk, the patient and a role of the entity; and 
an acknowledgment tracking component that tracks information regarding whether the acknowledgment message was received from the entity and timing of reception of the acknowledgment message, wherein based on failure to receive the acknowledgment message from the entity, the notification component resends the notification to the entity or keeps the notification active. 

For claim rejection under 35USC 101, the current invention recites “a significant event/condition identification component that employs one or more machine learning techniques to identify an event or condition associated with the course of care that warrants acknowledgment or a clinical response based on the live feedback information and learned correlations between events and conditions associated with historical courses of care and the defined clinical workflow that caused a clinician to perform one or more responses, which if not performed, resulted in one or more adverse clinical or financial outcomes, and a level of risk associated with failure to provide the acknowledgment or the clinical response”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

For claim rejection under 35 USC 103, Claim 1 closely relates to Bardy (US. 20050228243A1) in view of Garibaldi (US. 20140028464A1) and further in view of Mensinger et al. (US. 20160073880A1). Bardy discloses an implantable medical device collects device measures on a substantially continuous basis from an implant recipient. Garibaldi discloses predictive notifications for adverse patient events. Mensinger discloses remote monitoring of analyte measurements. 
However the combined art fails to disclose a significant event/condition identification component that employs one or more machine learning techniques to identify an event or condition associated with the course of care that warrants acknowledgment or a clinical response based on the live feedback information and learned correlations between events and conditions associated with historical courses of care and the defined clinical workflow that caused a clinician to perform one or more responses, which if not performed, resulted in one or more adverse clinical or financial outcomes, and a level of risk associated with failure to provide the acknowledgment or the clinical response.  

The Foreign reference WO2013173715A1 discloses the computer system to detect alert conditions indicative of occurrences of failure modes identified as being potentially associated with the trial by a computer system before a start of a trial of a medical therapy. 
However, the reference does not disclose a significant event/condition identification component that employs one or more machine learning techniques to identify an event or condition associated with the course of care that warrants acknowledgment or a clinical response based on the live feedback information and learned correlations between events and conditions associated with historical courses of care and the defined clinical workflow that caused a clinician to perform one or more responses, which if not performed, resulted in one or more adverse clinical or financial outcomes, and a level of risk associated with failure to provide the acknowledgment or the clinical response.  

The NPL reference “Advanced methods for detection of adverse drug events in clinical notes” discloses an expert system to identify the expert for the task of detecting adversedrug event usin combination of methodologies from the domains of cognitive and artificial intelligence. 
However, the reference does not disclose a significant event/condition identification component that employs one or more machine learning techniques to identify an event or condition associated with the course of care that warrants acknowledgment or a clinical response based on the live feedback information and learned correlations between events and conditions associated with historical courses of care and the defined clinical workflow that caused a clinician to perform one or more responses, which if not performed, resulted in one or more adverse clinical or financial outcomes, and a level of risk associated with failure to provide the acknowledgment or the clinical response
Claims 2, 4-5, 7-8, 26-30 incorporates all the limitations of claim 1 and are allowed for the same reasons given above. 
Claims 12-13, 15-16, 21-23 incorporates all the limitations of claims 1-2, 4-5, 7-8, 26-30 and are allowed for the same reasons given above.
Claims 19-20 incorporates all the limitations of claims 1-2, 4-5, 7-8, 26-30 and are allowed for the same reasons given above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686